Bothrock, J.
The demurrers are based upon several distinct grounds, which are separately stated and numbered. The assignment of errors is in these words: “The appellant assigns as error the ruling of the court sustaining the several demurrers of the defendants, James H. Johnson and Philinda F. Johnson.” Counsel for appellees insist that this assignment of error is not sufficiently specifíc. Section 3207 of the Code provides that “among several points in a demurrer, or in a motion, or instructions, or rulings in an exception, an *615assignment of error must designate which is relied on as an error; and the court will only regard errors which are assigned with the required exactness.” We can see no escape from holding that the assignment in this case is insufficient, and that it cannot be regarded by the court. If we were to entertain the appeal, we would overrule many cases. See notes to section 3207 of Mullers’s Code.
Affirmed.